DETAILED ACTION

1.	Newly submitted claims 18-20 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 18 is not drawn to methods of treating cardiovascular or cerebrovascular diseases but is directed to a new method of inhibiting gastrointestinal mucosal damage by aspirin. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. It is further noted that claim 20 is drawn to a “use” and is not considered a statutory category. “The use” raises 101 issues. 
Claim Objections
2.	Claim 16  recites sustained-release tablets twice. 

Information Disclosure Statements
3.	Information Disclosure Statement (IDS) filed 1/13/2022 is acknowledged and has been considered by the Examiner. 




Claim Rejections - 35 USC § 112(b) Indefinite
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
 
Claims 1, 6 and 11-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “other atherosclerotic vascular diseases” and it is unclear what the metes and bounds of the claim are because absent a clear definition in the specification of what other atherosclerotic vascular diseases would be,  it is unclear what constitutes these “other atherosclerotic vascular diseases” and what this encompasses.
Claim 6 recites the total saponins from Radix et Rhizoma Notoginseng have a dose range of 25-500 mg/d and aspirin has a dose range of 20-700 mg/d for a combination of total saponins from Radix et Rhizoma Notoginseng and aspirin however, the range is inconsistent with the recited ratio of claim 1 where the Radix et Rhizoma Notoginseng and aspirin have a weight ratio of 10:1 because the dose of Radix et Rhizoma Notoginseng can’t be 25 mg/d because it would never be 10x more than the lowest dose of aspirin recited 20 mg/d. Thus, it is not clear what the amounts are required. 
Claim 12 recites that the composition is administered from a period of 1 week to or greater than one week. Here, the metes and bounds as to what constitutes greater than one week cannot readily be ascertained as to how long the Radix et Rhizoma Notoginseng and aspirin is administered for. Greater than one week is 2 weeks or 52 weeks. It is unclear if greater than one week constitutes months, weeks or years and thus the method step of administering is considered indefinite. 
 
Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 2011/0160153) in view of  Zhongqin (CN101708204) and Tian et al. “Effect of Panax Notoginseng Saponins on the Pharmacokinetics of Aspirin in Rats”  as evidenced by DrugBank (Panax Notoginseng Root).
            Claim 1 is drawn to a  method for treatment of cardiovascular and cerebrovascular diseases, comprising administering a combination of total saponins from Radix et Notoginseng and aspirin to a subject in need, wherein the total saponins from Radix et Rhizoma Notoginseng and aspirin has a weight ratio of 10:1 and wherein the cardiovascular disease is selected from the group consisting of coronary heart disease, acute myocardial infarction and other atherosclerotic vascular diseases; and wherein the cerebrovascular disease is selected from the group consisting of ischemic brain stroke and thrombotic cerebrovascular disease. 
Lan et al. (US 2011/0160153) (hereinafter Lan et al.) teach methods of treating blood circulation disorders including cerebral vascular diseases and vascular disorders including cardiovascular disease by administering a composition having Panax Notoginseng saponin (PNS) active ingredient (abstract and paras 0006, 0010, and 0022 and claims 1-2 and 7). The pharmaceutical composition can be given orally with carriers including solvents( para 0024). The PNS saponins can be present at about 65-95% by weight (para 0048) and can be given at a dosage of from about 0.001-500 mg per day (para 0044). This amount overlaps and renders obvious administering a claimed range of 25-500mg/d or 250-500mg/day of Panax Notoginseng. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” Lan et al. disclose sustained release formulations (para 0028) which include tablets or capsules (para 0031).
 Lan et al. suggests that administration can be for up to 14 days (para 0059). Oral formulations can include sustained release tablets or capsules (para 0028). The dosage form can contain conventional excipients including antioxidants (para 0027). Examples of the disease include coronary heart disease (cardiovascular disease) (Example 3, and thrombotic cerebrovascular disease, see Example 2). As evidenced by DrugBank, Panax Notoginseng is synonymous to Radix et Rhizoma Notoginseng.
Lan et al. does not expressly teach that the Panax Notoginseng is in a combination with aspirin wherein the aspirin is provided at 20-700mg per day or 81-100mg/day, wherein the weight ratio of the Panax Notoginseng to aspirin is from 3-94:6-97 or from 71-86:14-29.
However, Zhongqin (CN101708204) (hereinafter Zhongqin) teaches a combination of ginkgo biloba extract, Radix Notoginseng extract, and aspirin to achieve synergism in treating cardiovascular and cerebrovascular disease. The aspirin is given in an amount from 0.1-99.8% and the Radix Notoginseng extract from .01-99.9% (abstract). The composition dilates cardiac and cerebral vessels and increases cardio-cerebral blood flow volume and can improve microcirculation and reduces damage caused by ischemia-reperfusion after cerebral infarction and myocardial infarction, see abstract and summary of invention.
Tian et al. “Effect of Panax Notoginseng Saponins on the Pharmacokinetics of Aspirin in Rats”  (hereinafter Tian et al.)  teach a combination of Panax Notoginseng saponin with aspirin to treat cardiovascular diseases. A typical dose of aspirin can be given from 75-300mg to treat cardiovascular diseases, and aspirin is widely used to treat cerebral infarction (abstract). Aspirin is further taught by Tian et al. as being widely used to treat inflammation and cerebral infarction.
It would have therefore been prima facie obvious to provide Lan’s pharmaceutical product with Zhongqin’s composition which contains Radix Notoginseng and aspirin to treat cardiovascular and cerebrovascular diseases.
One of ordinary skill in the art would have been motivated to do so in order to synergistically treat and improve cardiovascular and cerebrovascular diseases as disclosed by Zhongqin.
As suggested by Zhongqin, the aspirin and Radix Notoginseng extract can include any range from 0.1-99.9% by weight each, therefore absent evidence of criticality, it would have been obvious to adjust the weight ratio of the Radix Notoginseng to aspirin given Zhongqin teaches each can be individually incorporated from an amount of 0.1-99.9% by weight in methods of treating cardiovascular and cerebrovascular diseases. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 
An ordinary skilled artisan would have been motivated to provide the aspirin in amounts known to be useful in treating diseases such as cardiovascular diseases and cerebral infarction which includes a range from 75-300mg per day.
There would have been a reasonable expectation of success because Lan et al. teaches Panax Notoginseng saponins for treating cardiovascular and cerebrovascular diseases, and both Zhongqin and Lan teach treating vascular or cerebrovascular diseases.
 
6.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lan et al. (US 2011/0160153) in view of  Zhongqin (CN101708204) and Tian et al. “Effect of Panax Notoginseng Saponins on the Pharmacokinetics of Aspirin in Rats” as evidenced by DrugBank (Panax Notoginseng Root) as applied to claims 1, 6 and 11-17 above, and further in view of The Chinese Journal of Clinical Pharmacology “Press Release of Phased Research Achievements of “Ari Therapy” for Benefiting Cardiovascular and Cerebrovascular Disease Patients”-see IDS.
The teachings of the modified Lan et al. are discussed above.  
The modified Lan et al. does not expressly teach that the combination of the Radix et Rhizoma Notoginseng and aspirin reduces gastric mucosal damage.
However, The Chinese Journal of Clinical Pharmacology “Press Release of Phased Research Achievements of “Ari Therapy” for Benefiting Cardiovascular and Cerebrovascular Disease Patients” (hereinafter The Chinese Journal of Clinical Pharmacology reference) teaches that Lixuwang (Panax Notoginseng saponins) and aspirin is more effective than aspirin alone in reducing volume of cerebral infarction caused by cerebral ischemia reperfusion injury, improving neurological deficit, reducing platelet aggregation rate, serum anti-inflammatory, reducing plasma homocysteine, improving coagulating and fibrinolysis and protecting hippocampal nerve cells. Lixuwang can reduce the aspirin induced gastric mucosal injury and duodenal microvilli injury (see page 3). Lixuwang synergistically enhances anti-inflammatory and anti-stroke effect of aspirin and it reduces side effects of aspirin through unique target protein, thus showing synergistic effects in improving the efficacy and reducing adverse drug reactions (see pages 2-3).
It would have been prima facie obvious to a person of ordinary skill in the art to use the combination of PNS (Radix et Rhizoma Notoginseng) and aspirin to reduce gastric damage caused by aspirin and reduce side effects of aspirin.
One of ordinary skill in the art would have been motivated to do so given the combination is taught by the Chinese Journal of Medicine reference to synergistically enhance the anti-inflammatory and anti-stroke effect of aspirin while reducing side effects of aspirin and improves the efficacy while reducing adverse drug reactions. The Chinese Journal of Medicine reference further demonstrates that this combination of PNS and aspirin is advantageous as it reduces the aspirin induced gastric mucosal injury and duodenal microvilli injury. 





RESPONSE TO ARGUMENTS
7.	Applicants’ arguments have been fully considered and are not persuasive for the reasons below. Applicants argue that Zhongquin fails to teach or disclose a ratio of 10:1. Although Zhongquin discloses  0.1-99.8 % of radix notoginseng extract and 0.1-99.8 % aspirin, the examples only support the composition 15-35 % radox notoginseng extract and 30-70 % aspirin. 
	In response, this argument is not found persuasive because although the composition is preferred to have notoginseng extract 15-30 and aspirin 30-70 %, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Absent any evidence of criticality, one of ordinary skill in the art would use any of the amounts suggested and disclosed by Zhongquin which encompasses the claimed ratio.
Applicants argue that the method of claim 1 arrived at unexpected technical effects by controlling the total saponins from Radix et Rhizoma Notoginseng and aspirin to a weight ratio of 10:1. In the Examples the total saponins from Radix et Rhizoma Notoginseng (50 mg/kg) + aspirin (5mg/kg) once daily effectively improves the neurological deficit and reduce the volume of cerebral infarction in model. 
In response, the evidence of nonobvious is not found persuasive because it is not commensurate in scope with the claims. The claims recite a 10:1 ratio with Radix et Rhizoma Notoginseng and aspirin however, this ratio implies other amounts outside the scope of the demonstrated examples, for example 10 mg/kg Radix et Rhizoma Notoginseng and 1 mg/kg aspirin.  Applicants have not provided evidence of ranges of the amounts outside of the Examples. The scope of the claim is such that any amounts of each of the Radix et Rhizoma Notoginseng and aspirin can be used such that there is 10 times more Radix et Rhizoma Notoginseng however, the Examples and the specification do not provide any evidence of the amounts beyond the teaching of the Examples. Thus, the unexpected results is not commensurate in scope with the claims. 
CONCLUSION 
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



CORRESPONDENCE
9.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Examiner, Art Unit 1615